Citation Nr: 9919171	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  94-44 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1959.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in October 1996, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, for additional development.  The case 
is now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  PTSD due to inservice experiences reported by the veteran 
was initially diagnosed many years post service.

3.  The veteran did not serve in combat, and the evidence 
otherwise fails to show that he was exposed to verifiable 
stressors while on active duty.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for service connection for PTSD is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See, 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  That is, the Board 
finds that the veteran has presented a claim which is not 
implausible when his contentions and the evidence of the 
record are viewed in the light most favorable to that claim.  

The Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.  In this regard, the 
Board notes that the RO has asked the veteran to submit 
specific details about in-service stressful events and recent 
psychiatric treatment.  The RO also sought records from the 
United States Armed Services Center for Research of Unit 
Records (USASCRUR), formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG).  

A claimant with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303, 3.304.

The Board notes that a case from the Court, Cohen v. Brown, 
10 Vet. App. 128 (1997) alters the analysis in connection 
with claims for service connection for PTSD.  Significantly, 
the Court points out that the VA has adopted the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 & 4.126.  See 61 Fed. Reg. 52695-
52702 (1996).  The Court took judicial notice of 

the effect of the shift in diagnostic 
criteria.  The major effect is this: the 
criteria have change from an objective 
("would evoke ... in almost anyone") 
standard in assessing whether a stressor 
is sufficient to trigger PTSD, to a 
subjective standard.  The criteria now 
require exposure to a traumatic event and 
response involving intense fear, 
helplessness, or horror.  A more 
susceptible individual may have PTSD 
based on exposure to a stressor that 
would not necessarily have the same 
effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, 
now a clinical determination for the 
examining mental health professional.

Cohen v. Brown, 10 Vet. App. at 153 (Nebeker, Chief Judge, 
concurring by way of synopsis).  

Due to the Court's decision in Cohen, a final rule was 
promulgated in June 1999 revising 38 C.F.R. § 3.304(f).  The 
revised regulation is effective March 7, 1997, the date of 
the Cohen decision.  As revised, service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to this combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor. If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of Sec. 3.1(y) of this part and the claimed stressor is 
related to that prisoner-of-war experience, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

The evidence of record includes a May 1995 assessment report 
by a private licensed psychologist that provides an Axis I 
diagnosis of PTSD, chronic, and adjustment disorder with 
depressed mood.  The veteran's Axis V Global Assessment of 
Functioning (GAF) score was 59 (current).

Outpatient treatment records from the Kansas City VA Medical 
Center (VAMC) indicate that in January 1994, the veteran was 
seen at the Mental Health Clinic.  He complained of a history 
of PTSD, and was diagnosed as having PTSD by history, and 
major depression.

On the other hand, the claims file also contains medical 
evidence that the veteran does not have PTSD.  A private 
medical report from Dr. Henry Wisdom dated May 1985 assesses 
the veteran as having chronic alcoholism, alcohol dependency, 
and consider possible early Korsakoff Syndrome.  A May 1994 
report from Dr. Wisdom provides an Axis I diagnosis of major 
depression, non-psychotic; generalized anxiety disorder with 
panic episodes; and chronic alcohol dependency with 
possibility of Korsakoff's syndrome. 

A hospital report from North Hills Hospital dated September 
1993 provides an Axis I diagnosis of panic disorder, without 
agoraphobia.  A discharge report from this hospitalization 
provides an Axis I diagnosis of opiate abuse, panic attacks, 
and anxiety disorder.  

The veteran underwent a VA psychiatric examination in 
September 1998.  The corresponding report notes that the 
examiner reviewed the veteran's claims file and provides a 
summary of the veteran's history, including post-remand 
hospital treatment by Dr. Wisdom in 1997 for anxiety and 
depression.  The veteran related his current symptoms and two 
stressors, one involving the death of a friend and the other 
involving being under fire from shore.  

The final diagnosis was Axis I PTSD with depression as 
manifested by recurrent recollections of his experiences as a 
deck hand witnessing a fellow seaman get killed and their 
ship being exposed to hostile fire for which he got three 
battle stars.  The Axis IV stressor considered markedly 
distressing to anyone was his experience of seeing a fellow 
seaman get crushed to death and his ship being exposed to 
hostile fire which he considered life-threatening.  

The veteran underwent another VA psychiatric examination in 
November 1998 by the same examiner.  The corresponding report 
notes that the veteran's claims file was again reviewed, that 
the September 1998 examination report was reviewed and that 
the veteran was re-examined.  The examiner noted that the 
prior diagnosis of PTSD was based on the veteran's 
description of his symptoms.  However, the examiner noted 
that the stressor on which that diagnosis was based was not 
one that was verified in the records.  The veteran provided 
circumstances and the name of a fellow veteran, but to this 
point none of these reports had been verified.  Therefore, 
the opinion used in support of this diagnosis was not based 
on verified in-service stressors.  In conclusion, there, the 
diagnosis was not based on verified stressors but rather on 
the description of symptoms that appear to meet the 
diagnostic criteria.  

Regarding the materiality and accuracy of the various 
diagnoses in the claims file, the Board points out that the 
January 1994 VA diagnosis of PTSD was by history only.  
Further, this diagnosis, along with the May 1995 private 
diagnosis of PTSD, fails to purport to be based on a review 
of the entire available medical record, including the 
veteran's inservice and post-service medical records.  Nor do 
these reports purport to be based on the veteran's service 
personnel records or any USASCRUR report regarding the 
veteran's alleged stressors.  Rather, they are based solely 
on current examinations, the veteran's own recitation of 
stressors, and his own report of medical and psychiatric 
history. The Board notes that the September 1998 VA diagnosis 
of PTSD was based on a current examination and a review of 
the veteran's claims file, entire available medical records 
and the various past diagnoses contained therein, and 
personnel records.  These facts notwithstanding, the same 
examiner concluded in a November 1998 report that the veteran 
did not have PTSD based on a verified stressor.  In doing so, 
the examiner fully explained his conclusions with detailed 
and complete explanations.  The September 1998 diagnosis of 
PTSD was based strictly on the veteran's current symptoms.  
It was not based on any verification that the veteran 
underwent the alleged stressors, but referred only to the 
veteran's own history and recitation of stressors.  

Given the fact that that there is no diagnosis of PTSD based 
on a verified stressor, made after a complete review of the 
medical and historical evidence of record, the Board finds 
that taken as a whole, the documentary medical evidence of 
record does not support a finding that the veteran has PTSD 
based on a verified stressor.  

The Board notes the contentions by the veteran that he now 
suffers from PTSD, related to various stressors during his 
active service.  However, while the veteran is competent to 
describe his observations relative to his symptoms, as a 
layperson he is not competent to provide an opinion requiring 
medical knowledge, such as a medical diagnosis or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, the 
veteran's self-diagnosis of PTSD is not material to his 
claim.  

Turning to the issue of whether the veteran experienced 
stressors while on active duty, the veteran has described 
three stressors. The veteran has testified that while serving 
on U.S.S. Wantuck (APD-125), he was involved in three battles 
as a gunner of a twin 40 mm gun which resulted in people 
being killed.  He also witnessed his friend Randall get 
killed beneath a boat being lowered on deck.  A third 
stressful incident occurred when the veteran was unable to 
visit his friend Martin who had returned from liberty.  
Meanwhile, his friend drowned from the dock and his body was 
found the next day at sea.  

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that he was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation will be accepted, in the 
absence of evidence to the contrary, as conclusive evidence 
of the claimed inservice stressor.  Id.  However, if the 
claimed stressor is not combat related, the veteran's lay 
testimony regarding his inservice stressor is insufficient, 
standing alone, to establish service connection and must be 
corroborated by credible evidence.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).

The veteran and his representatives have asserted combat 
service and referred to his receipt of a Korean Service Medal 
with three Stars.  However, the veteran's DD 214 does not 
indicate combat activity via military occupation specialty 
(MOS) or an award of a service department combat citation 
such a Purple Heart, Combat Action Ribbon or Combat Infantry 
Badge.  Rather, the veteran's MOS was deck hand, and he was 
awarded the National Defense Service Medal, the Korean 
Service Medal with three Stars, and the United Nations 
Service Medal, none of which indicate combat service.  Manual 
of Military Decorations & Awards, Report No. DOD 1348.33-M, 
Assistant Secretary of Defense (Force Management and 
Personnel), (September 1996).  Similarly, the veteran's 
service personnel records provide no evidence that the 
veteran was involved in combat or received any combat 
decorations.  His personnel records indicates that he served 
aboard the U.S.S. Wantuck in the combat zone in the waters 
off of Korea from February to June 1953. USASCRUR submitted 
information concerning the activities of the U.S.S. Wantuck 
during this period which indicates that the ship encountered 
conditions "essentially as peaceful as they had been during 
the previous deployment." Accordingly, the Board finds that 
the veteran did not serve in combat as contemplated by 
38 C.F.R. § 3.304(f), and thus a combat-related stressor 
cannot be presumed.

Moreover, there is no other credible supporting evidence that 
the veteran was in combat or did experience a verifiable 
stressor.  In this regard, the Board points out that the 
USASCRUR was asked to provide verification of the veteran's 
stressors.  In correspondence received in May 1998, USASCRUR 
indicated that deck logs for the relevant time period were 
negative for any mention of a crewman falling off the end of 
a dock and being found at sea the next day.  In order to 
provide information regarding the veteran's friend who was 
crushed, the veteran would need to submit a more specific 
date.  

In the absence of a showing of combat or evidence of a 
verifiable stressor, the Board concludes that the veteran has 
failed to satisfy the criteria for service connection for 
PTSD.  Although the veteran has described what he refers to 
as stressful events while on active duty, there is no 
objective verification of these events, such as corroborating 
lay statements from fellow veterans, contemporary letters 
home written by the veteran, or service personnel records.  
In the absence of such verification, the veteran's claim for 
service connection cannot be granted, regardless of current 
treatment assessments of PTSD.  

In this respect, the Board notes that some medical records 
ascribe the veteran's current PTSD to stressful events 
experienced while on active duty.  However, these references 
to stressors are based solely on a history provided by the 
veteran.  As a result, these medical records are not 
probative or material to the issue of confirmation or 
verification of stressors.  See Reonal v. Brown, 5 Vet. App. 
458, 460-461 (1993); Elkins v. Brown, 5 Vet. App. 474 (1993).

ORDER

Service connection for PTSD is denied.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

